Case 2:21-cv-04237-FLA-MRW Document 12-4 Filed 06/06/21 Page 1 of 2 Page ID #:273




                  EXHIBIT B
Case 2:21-cv-04237-FLA-MRW Document 12-4 Filed 06/06/21 Page 2 of 2 Page ID #:274
      DATE: 05/08/2020        FIMP:013         CITI PRIORITY

      ACCOUNT TITLE: MR ANTHONY D MILLER
      ADDRESS:       618 NEWPORT AVE
                     LONG BEACH CA 90814

      ACCOUNT         CKG 42028749416
      NUMBER(S)

                                           NAM E/S LG_N1F_R                                                      CARD
                                            Mr Anthony D Miller                                                     NO




      By signing below. I: (1) confirm I have received and agree to be bound by all Citibank, N.A. terms and conditions applicable to
      my account(s). including the Client Manual Consumer Accounts, its Marketplace Addendum and/or any applicable loan note(s)
      or agreement(s), and (2) understand and acknowledge that, if applicable, such note(s)/agreement(s) provide that any dispute
      between us will be resolved by binding arbitration.




      Signer 1 Signature                                              Signer 2 Signature

              ügt\\
      Signer 3 Signature                                              Signer 4 Signature
